DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque (US 2011/0137156) in view of Berube (US 2003/0073988) and Maltese (US 2002/0058937).
Regarding claim 1, Razzaque discloses a method of ablating a pancreatic cyst (paragraph [0234]) and broadly teaches that cyst aspiration is one of the numerous features contemplated ([0107]) but does not disclose using a needle to collect fluid, assessing the fluid for a predetermined characteristic and ablating the tissue with a radio frequency coil electrode inserted through the needle based on the characteristic. However, biopsy needles and coiled RF electrodes common in the art and a person of ordinary skill would be well acquainted with their use. This should not be a controversial statement but at the very least the references cited in this Action demonstrate the level of ordinary skill in the art. Berube discloses an ablation device and teaches that a biopsy needle having a diameter of approximately 20 gauge (paragraph [0037]) is used to collect (i.e. aspirate, as the needle remains in place) tissue followed by assessing tissue before ablating tissue using an element inserted through the needle ([0039]-[0040]). This allows confirmation that the device is in the desired location ([0039]). Therefore, before the application was filed, it would have been obvious to modify the method of Razzaque to include the steps of using a small needle to collect fluid, assessing the fluid, and ablating tissue with a device inserted through the same needle as taught by Berube, to produce the predictable result of ensuring that the tissue being treated is in fact the correct tissue. Neither Razzaque nor Berube disclose the use of a coil electrode for RF energy. Maltese discloses an ablation device which uses a coiled RF electrode inserted through a needle to treat malignant tissue (figs. 1-3, [0015]). It has been held that the simple substitution of one known element for another to produce predictable results is an obvious modification (MPEP 2141(III)) and Applicant has not disclosed that the use of a coiled RF electrode is critical or produces unexpected results over any other kind of ablation device that could be inserted through a needle. Razzaque further discloses that numerous modalities of ablation energy can be employed, including RF energy ([0107], [0236]) which suggests that the energy type employed, and thus the particular configuration which employs it, is not of central importance in this particular context (see also [0224]). Therefore, before the application was filed, it would have been obvious to modify the method of ablating a pancreatic cyst of Razzaque-Berube to include the step of substituting any commonly known ablation device that can be inserted through a needle, including the coiled RF electrode of Maltese, that would produce the predictable result of ablating tissue in desired manner.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque, Berube and Maltese, further in view of Klimberg (US 2005/0000525).
 Regarding claim 9, the method of Razzaque-Berube-Maltese does not disclose the exact predetermine characteristic. However, Applicant has not disclosed that any of the characteristics in claim 9 are critical or produce unexpected results. Klimberg discloses a cancer treatment device and teaches that cytologic examination can be performed on aspirated tissue (acquired via FNA, [0007]) and teaches more generally that cytologic examination can be used to allow same day treatment of malignant tissue ([0046]). It is noted that even though Razzaque discloses that a pancreatic cyst “may” be treated whether or not it is certain that cancer would follow ([0235]) that does not mean it would not be obvious to check for cancer and ablate or not according to the preference of a doctor or patient considering any of the circumstances related to a particular scenario: “may” is not “must” or “always.” While Razzaque does disclose that preventative treatment is an option the types of medical procedures that involve internal tissue destruction have an inherent risk that may be either inappropriate or simply undesired depending on the context and the people (i.e. doctor and patient) involved. A person of ordinary skill in the art, the level of which is established by the references cited in this Action, would know that there are more factors that dictate treatment than the mere fact that treatment is possible (see the reference cited in the conclusion below). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Razzaque-Berube-Maltese to include the step of performing cytologic examination on the collected tissue, as taught by Klimberg, to produce the predictable result of allowing a user and/or doctor to make an informed decision about whether to proceed with an ablation procedure. This includes both performing and not performing the procedure based on all relevant factors.
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque, Berube and Maltese, further in view of Hinchliffe (US 2003/0045811)
 Regarding claim 16, the method of Razzaque-Berube-Maltese does not disclose the step of delivering the biopsy needle through an endoscope. However, using endoscopes as part of numerous medical procedures is common in the art and Applicant has not disclosed that using an endoscope is critical or produces unexpected results. Hinchliffe discloses a biopsy device that may be used with or without an endoscope ([0066]). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Razzaque-Berube-Maltese to include the step of using an endoscope, as taught by Hinchliffe, that would produce the predictable result of allowing a user to monitor the procedure. 

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque, Berube and Maltese, further in view of McCann (US 2007/0270924).
Regarding claims 18 and 19, the method of Razzaque-Berube-Maltese does not disclose what material comprises the coil electrode. However, the fact that Maltese is silent about electrode material suggests that it is for a person of ordinary skill in the art to determine and Applicant has not disclosed that the use of a nickel-titanium alloy is critical or produces unexpected results. McCann discloses a coil electrode (24’, fig. 2A-B) which is inserted through a needle (34), where the coil electrode can be made from nickel-titanium alloy ([0066]). It has been held that the simple substitution of one known element for another to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Razzaque-Berube-Maltese to include a needle having any commonly known material, including nickel-titanium alloy, as taught by McCann, that would produce the predictable results of a needle with desired characteristics. 
Regarding claim 20, the coil electrode of Razzaque-Berube-Maltese-McCann is “straightened” when inside the lumen of the needle and coiled when outside the needle (figs. 2-3 of Maltese). It is noted that McCann also discloses this arrangement (fig. 2a-2b).
Regarding claim 22, the coil electrode of Razzaque-Berube-Maltese-McCann is moved by a handle (14, fig. 2-3 of Maltese, see alternatively, figs. 5-6).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque, Berube, Maltese and McCann, further in view of Mulier (US 2002/0049439).
Regarding claim 21, the method of Razzaque-Berube-Maltese-McCann does not disclose the coil electrode has one of the listed shapes. However, McCann does disclose the shape of the coil electrode is a matter for a person of ordinary skill in the art to determine ([0076]) and claiming these various shapes suggests none are critical or produce unexpected results. Further, a simple change of shape has been held to be an obvious modification (MPEP 2144.04(IV)(B)). Finally, the art has many examples of coil electrodes in various shapes. Mulier, for example, discloses a coil electrode with many shapes including ellipsoidal (fig. 5). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Razzaque-Berube-Maltese-McCann to use any commonly known coil electrode shape, including the ellipsoidal electrode shape taught by Mulier, that would produce the predictable result of allowing a user to treat tissue in a desired manner.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque, Berube and Maltese, further in view of Marchitto (US 6,689,380).
Regarding claim 23, the method of Razzaque-Berube-Maltese does not disclose the relationship between the cyst wall and the electrode. However, the fact that contacting/non-contacting are the only two options and there is no disclosure of even a preference in the cited references suggests that it is a matter for a person of ordinary skill in the art to decide. Applicant has not argued contact/non-contact is critical or produces unexpected results, in fact noting that contact is not necessary ([0024] of the printed publication). The prior art supports Applicant’s position that contact is not of central importance. Marchitto, for example, discloses an ablation system and teaches that the factors that influence RF ablation are known to those of ordinary skill in the art, where whether an electrode is contacts tissue or does not contact tissue (col. 2 lines 49-67). This is understood to be a teaching of functional equivalence (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Razzaque-Berube-Maltese to include either the electrode touching tissue or the electrode not touching tissue, both taught by Marchitto, that would produce the predictable result of treating tissue according to the preferences of an operator. 

 Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejection was not clear enough about why a doctor would be motivated to perform the claimed steps using the claimed structures. The rejections have been rewritten to place the action in better condition for appeal.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the teaching that treatment (in this case removal) of a pancreatic cyst is not automatic, see for example the flow chart on page 350 of the article titled “Diagnosis and Management of Cystic Pancreatic Lesions” by Sahani et al., noting particularly the consideration of “comorbidities and risk.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794